United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-3007
                                    ___________

Marquez A. Miller, for all others        *
similarly situated,                      *
                                         *
             Plaintiff - Appellant,      *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Larry G. Dunklin, Attorney at Law;       *
Carolyn Staley, Circuit County Clerk;    *
Sue Newbery, Criminal Justice            *
Coordinator; Morris W. Thompson,         * [UNPUBLISHED]
Circuit Judge,                           *
                                         *
             Defendants - Appellees.     *
                                    ___________

                          Submitted: January 6, 1998
                              Filed: January 27, 1998
                                  ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.
        Marquez A. Miller appeals the district court&s1 dismissal of his 42 U.S.C. § 1983
action and the denial of his motion for relief from judgment. After a careful review of
the record and the parties& submissions on appeal, we conclude the judgment of the
district court was correct. We deny Larry G. Dunklin&s motion to dismiss the appeal.

      Accordingly, the judgment of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District
of Arkansas.

                                          -2-